Notice of Pre-AIA  or AIA  Status
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

            DETAILED ACTION
         This office action is a response to the Patent Trail and Appeal Board (PTAB)’s 06/03/2022 decision.

Status of Claims
The previous rejections of claims 1, 6, 8, 12-14, 21 under AIA  35 U.S.C. 103 as being unpatentable over Jacobsen (US 2008/0304143 A1) in view of Meier (US Patent 3959784) and Wood (US 2008/0304143 A1) has been affirmed in light of the Patent Trail and Appeal Board (PTAB)’s decision on 06/03/2022.
The previous rejections of claims 9, 10 under AIA  35 U.S.C. 103 as being unpatentable over Jacobsen (US 2008/0304143 A1) in view of Meier (US Patent 3959784) and Wood (US 2008/0304143 A1) as stated in the Examiner’s Answer dated 07/20/2021 have been obviated in light of the Patent Trail and Appeal Board (PTAB)’s decision on 06/03/2022.
Claims 1, 8, 12-14 are cancelled per Applicant’s request during telephone interview on 08/18/2022.
Claims 9 and 21 are currently amended.
Claim 7 is requested to rejoined.

Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Suganda Jutamulia on 08/18/2022.
The application has been amended as follows: 
Claim 1. (Canceled)
Claim 8. (Canceled)	
Claim 9. (Currently Amended) An endoscope comprising:
a light splitting device for transmitting a first illuminating light and reflecting a second illuminating light;
a first color filter transmitting a first color, wherein the first illuminating light passes through the first color filter; 
a second color filter transmitting a second color, wherein the second illuminating light passes through the second color filter, wherein the first color is different from the second color;
an imaging lens and an image sensor, wherein the light splitting device combines a first incident light of the first color and a second incident light of the second color, and wherein the first incident light of the first color and the second incident light of the second color pass through the imaging lens and form images of the first color and the second color on the image sensor, respectively, wherein the first incident light transmits through the first color filter and the second incident light transmits through the second color filter; 
a light source for emitting an illuminating light comprising the first illuminating light and the second illuminating light; and
a CFA (color filter array) comprising a plurality of first CFA components of the first color and a plurality of second CFA component of the second color covering the image sensor;
wherein the CFA comprises a checkerboard pattern of the first color and the second color; and
wherein the images of the first color and the second color formed on the image sensor are separated using an interpolation algorithm;
wherein the light splitting device is tilted relative to a plane of the image sensor and the light source;


Claim 12. (Canceled)
Claim 13. (Canceled)
Claim 14. (Canceled)
Claim 21. (Currently Amended) The endoscope of claim [[1]] 9, wherein the light splitting device is a beam splitter cube.


Election/Restrictions
         Claim 9 is allowable. The restriction requirement between species A, B, as set forth in the Office action mailed on 11/13/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/13/2019 is fully/partially withdrawn.  Claim 7, directed to species B, is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
           Claims 9, 10, 21, 6, 7 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The invention of independent claim 9 recites “wherein the first incident light provides a first FOV (field of view) and the second incident light provides a second FOV, the first FOV and the second FOV are on a plane of a front view”.
	The combination of Jacobsen (US 2008/0304143 A1) in view of Meier (US Patent 3959784) and Wood (US 2008/0304143 A1) teaches an endoscope comprising: a light splitting device for transmitting a first illuminating light and reflecting a second illuminating light; a first color filter transmitting a first color, wherein the first illuminating light passes through the first color filter; a second color filter transmitting a second color, wherein the second illuminating light passes through the second color filter, wherein the first color is different from the second color; an imaging lens and an image sensor, wherein the light splitting device combines a first incident light of the first color and a second incident light of the second color, and wherein the first incident light of the first color and the second incident light of the second color pass through the imaging lens and form images of the first color and the second color on the image sensor, respectively, wherein the first incident light transmits through the first color filter and the second incident light transmits through the second color filter; a light source for emitting an illuminating light comprising the first illuminating light and the second illuminating light; and a CFA (color filter array) comprising a plurality of first CFA components of the first color and a plurality of second CFA component of the second color covering the image sensor; wherein the CFA comprises a checkerboard pattern of the first color and the second color; and wherein the images of the first color and the second color formed on the image sensor are separated using an interpolation algorithm; wherein the light splitting device is tilted relative to a plane of the image sensor and the light source, however, does not explicitly disclose “wherein the first incident light provides a first FOV (field of view) and the second incident light provides a second FOV, the first FOV and the second FOV are on a plane of a front view” as recited in claim 9.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINQIAO HUANG/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795